 Case 3:19-cv-01437-LAB-WVG Document 3 Filed 11/11/19 PageID.18 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   SOUTHERN DISTRICT OF CALIFORNIA
10

11 MICHAEL CALICE,                                     ) Case No. 19-cv-01437-LAB-WVG
                                                       )
12                    Plaintiff,                       )
                                                       ) NOTICE OF VOLUNTARY
13                                                     ) DISMISSAL
             v.                                        )
14                                                     )
   VICAL INCORPORATED, R. GORDON                       )
15 DOUGLAS, RICHARD M. BELESON,                        )
   GARY A. LYONS, ROBERT C. MERTON,                    )
16 GEORGE J. MORROW, VIJAY B.                          )
                                                       )
   SAMANT, and THOMAS E. SHENK,                        )
17
                                                       )
18                    Defendants.                      )
                                                       )
19                                                     )
                                                       )
20                                                     )
                                                       )
21
            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
22
     plaintiff Michael Calice (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the
23

24 “Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

25 service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

26 of the Action is effective upon the filing of this notice.

27

28
                                                 -1-
                                    NOTICE OF VOLUNTARY DISMISSAL
 Case 3:19-cv-01437-LAB-WVG Document 3 Filed 11/11/19 PageID.19 Page 2 of 2




 1 Dated: November 11, 2019             WEISSLAW LLP
                                        Joel E. Elkins
 2

 3                                      By: __________________________
 4                                      Joel E. Elkins
                                        9107 Wilshire Blvd., Suite 450
 5                                      Beverly Hills, CA 90210
                                        Telephone: 310/208-2800
 6                                      Facsimile: 310/209-2348
                                                -and-
 7                                      Richard A. Acocelli
                                        1500 Broadway, 16th Floor
 8                                      New York, NY 10036
                                        Telephone: 212/682-3025
 9                                      Facsimile: 212/682-3010
10                                      Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -2-
                              NOTICE OF VOLUNTARY DISMISSAL
